DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 4 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Species A1, Species B2, and Species C2-C3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/10/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lallement et al. (US 2019/0322142) (of record).

Regarding claim 1, Lallement discloses a tire comprising: a bead core (Fig. 3: 35); a bead filler (Fig. 3: 46) which extends to an outer side in a tire-radial of the bead core (Fig. 3: 35) ([0060]); a carcass ply (Fig. 3: 37) which extends from the bead core to another bead core (Fig. 3: 35), and the carcass ply (Fig. 3: 37) is folded back (Fig. 3: 38) around the bead core (Fig. 3: 35); and a rubber sheet (Fig. 3: 50) which covers a folding end (Fig. 3: 38) of the carcass ply (Fig. 3: 37) which has been folded back, wherein an electronic component (Fig. 3: 2) is provided between the bead filler (Fig. 3: 46) and the rubber sheet (Fig 3: 50).
The examiner notes that the claim limitation for “a rubber sheet” is very broad and does not provide any further structure, thus any rubber sheet component in the tire will satisfy the limitation. Accordingly, the claim language does not exclude the rubber mass of Lallement from being considered a rubber sheet. 

Regarding claim 2, Lallement further discloses that the rubber sheet (Fig. 3: 50) is formed in an annular shape, and the rubber sheet (Fig. 3: 50) covers the folding end (Fig. 3: 38) of the carcass ply (Fig. 3: 37) over an entire circumference thereof ([0063]).

Regarding claim 5, Lallement further discloses that the electronic component (Fig. 3: 2) is encapsulated in an electrically insulating encapsulating rubber mass (i.e. covered by a coating rubber sheet) ([0030]), and the electronic component (Fig. 3: 2) covered by the coating rubber sheet is disposed between the bead filler (Fig. 3: 35) and the rubber sheet (Fig. 3: 50).

Regarding claim 8, Lallement further discloses that a modulus of the coating rubber sheet is lower than a modulus of the rubber sheet ([0034]).


The examiner notes that the claim limitation for “a pad member” is very broad and does not provide any further structure, thus any rubber pad component in the tire will satisfy the limitation. Accordingly, the claim language does not exclude the sidewall rubber of Lallement from being considered a pad member. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lallement et al. (US 2019/0322142) (of record) as applied to claims 1-2 above, and further in view of Kawai (JP 2005-096423, see updated machine translation provide) (of record).

Regarding claim 3, Lallement further discloses that the bead filler is formed in an annular shape (Fig. 3). However, Lallement does not expressly recite that the rubber sheet is formed in an annular shape by one end side and another end side of a long sheet being joined, and wherein the electronic component is provided between the bead filler and the rubber sheet of annular shape within a range of +90 to +270 
Kawai teaches a wireless IC tag (i.e. electronic component) joining method for attaching a wireless IC tag for use in vehicle tires ([0001]-[0002]), wherein when electronic components are disposed at a joint portion of a tire member, there is a risk that damage is caused to the electronic component due to the step ([0079]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Lallement in order to offset the electronic component between the bead filler and the rubber sheet of annular shape, such as within a range of +90 to +270 degrees, so as to reduce the risk that damage is caused to the electronic component due to the step formed at the joining portion, as taught by Kawai. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lallement et al. (US 2019/0322142) (of record) as applied to claims 1 and 6 above, and further in view of Takahashi (US 2015/0367685) and Kaga (US 5,196,077).

Regarding claim 7, Lallement does not expressly recite that a modulus of a portion of the pad member at least covering the12940021US47 folding end of the carcass ply and a modulus of the rubber sheet are both higher than a modulus of a rubber member at a surrounding thereof.
Takahashi also teaches a tire comprising: a bead core (Fig. 1: 5); a bead filler (Fig. 1: 8) which extends to an outer side in a tire-radial of the bead core (Fig. 1: 5); a carcass ply (Fig. 1: 6) which extends from the bead core to another bead core (Fig. 1: 5), and the carcass ply (Fig. 1: 6) is folded back (Fig. 1: 6b) around the bead core (Fig. 1: 5); a bead reinforcing rubber (i.e. rubber sheet) (Fig. 1: 12) which covers a folding end (Fig. 1: 6b) of the carcass ply which has been folded back; and a pad member (Fig. 1: 16) which is disposed at an outer side in the tire-width direction of the folding end of the carcass ply (Fig. 1: 
Kaga also teaches a tire comprising: a bead core (Fig. 1: 4); a bead filler (Fig. 1: 5a, 5b) which extends to an outer side in a tire-radial of the bead core (Fig. 1: 4); a carcass ply (Fig. 1: 2) which extends from the bead core to another bead core (Fig. 1: 4), and the carcass ply (Fig. 1: 2) is folded back (Fig. 1: 2a) around the bead core (Fig. 1: 4); a rubber stock (i.e. rubber sheet) (Fig. 1: 6) which covers a folding end (Fig. 1: 2a) of the carcass ply which has been folded back; and a sidewall rubber (i.e. pad member) which is disposed at an outer side in the tire-width direction of the folding end of the carcass ply (Fig. 1: 2a), wherein the rubber sheet (Fig. 1: 6) is disposed between the bead filler (Fig. 1: 5a, 5b) and the pad member, and wherein there is an additional rubber member (Fig. 1: 7) surrounding the rubber sheet (Fig. 1: 6) and pad member. Moreover, the modulus of the rubber sheet (Fig. 1: 6) is higher than that of the rubber member (Fig. 1: 7) in order to provide a pneumatic radial tire with which the generation of a separation trouble between the turnup portion of the carcass layer and an end portion of the steel cord reinforcing layer is suppressed and the separation trouble in an end portion of the fiber cord reinforcing layer is obviated so that the bead portion can exhibit a more fully satisfactory durability and thereby enhance the durability of the bead portion (Col. 2 lines 28-35; Col. 3 lines 11-19; Col. 4 lines 47-61). One 
Accordingly, modified Lallement discloses that a modulus of a portion of the pad member at least covering the12940021US47 folding end of the carcass ply and a modulus of the rubber sheet are both higher than a modulus of a rubber member at a surrounding thereof so as to secure durability performance and weatherproofing of the tire and enhance the durability of the bead portion.
The examiner notes that the claim limitation of “a rubber member at a surrounding thereof” is very broad and does not provide any further structure as to the rubber member or how and where it is surrounding the pad member, the rubber sheet, or both the pad member and the rubber sheet. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.


/SEDEF E PAQUETTE/Examiner, Art Unit 1749